DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/2020 have been fully considered but they are not persuasive. The Applicant argues that Fronk teaches away from the system of claim 1, because Fronk requires three separate markers. The Applicant argues that the claim recites the use of only two markers.
However, the Examiner respectfully disagrees. As shown in the cited portion of the claim below, the claim merely lists two markers (bold) that are tracked as part of the augmented reality process.
 “the capturing device is configured to capture an image of the one or more device identifying elements and of the ROI marker so as to enable the processor to track the surgical device and the ROI.”
The Examiner believes listing of elements in an open ended manner does not limit the inclusion of additional elements. Therefore, the scope of the claim does not limit the use of additional markers in carrying out the process above.
Further, although Fronk may utilize three markers in the initialization stage, at least, in the stage disclosed in FIG.7A (Fronk: 0036) the system of Fronk only requires two markers. The claim does not limit an initial stage requiring more than two markers, and a later stage only utilizing two markers. 
Therefore, the Examiner maintains the position that the prior art of record teaches or suggests all the limitations of the claim.

Double Patenting

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balan et al. (PGPUB Document No. US 2012/0306850) in view of Bar-Zeev et al. (PGPUB Document No. US 2012/0068913) in view Fronk et al. (PGPUB Document No. US 2013/0267838) in view of Fingas (“Fraunhofer iPad app guides liver surgery through augmented reality”, URL: https://www.‌engadget‌.com/2013/08/22/fraunhofer-ipad-app-guides-liver-surgery/
Regarding claim 1, Balan teaches a system for conducting an augmented reality comprising: 
A region of interest (ROI) marker positioned in proximity to an ROI (the use of markers to improve object detection and/or tracking (Balan: 0049, 0064), wherein virtual objects are overlaid on the real world view of the user (ROI) (Balan: 0027, 0028)); 
A system processor configured to access a database wherein are stored images (database for storing virtual objects (Balan: 0075)); and 
An augmented reality assembly comprising a head-up display configured to be mounted on the user (HMD (Balan: 0028, FIG.1, FIG.2)), the assembly comprising: 

Wherein: 
The system processor is configured to register a position of the ROI with a given stored image from the database (registering virtual objects in the AR scene (Balan: 0047)), and 
The assembly is configured to project an image of the tracked ROI with the registered given stored image (the tracked real-world environment and the virtual object augmented within said real-world environment as shown in FIG.3A-C (Balan: 0035, 0047)). 

However, Balan does not expressly teach but Bar-Zeev teaches A micro-projector (LCD projector (Bar-Zeev: 0050) that enables the display of the HMD configured to be operated by a device processor so as to present an image of the ROI (the location of the augmented image is a function of tracking the user’s eye/pupil (Bar-Zeev: 0048)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the HMD of Balan to further incorporate the LCD teachings of Bar-Zeev, because this is merely one of the many well-known implementations of AR HMD’s, wherein the combination of teachings yields predictable results.

Further, the combined teachings as applied above does not expressly teach the AR system being applied to a medical environment wherein the user is a medical professional, and the user holding a surgical device for use in the procedure, the device comprising one or more identifying elements, the capturing device is configured to capture an image of the one or more device identifying elements and of the ROI marker so as to enable the processor to track the surgical device and the ROI. 


Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize a marker within the field of medical procedures as taught by Jagga, because this enables an added level of accuracy when carrying out the AR operations of the combined teachings above. Further, the application to the medical fields enables extending the benefits of AR to other fields.

Further, the combined teachings as applied above does not expressly teach other visual elements related to the procedure. Fingas discloses the concept of utilizing AR in guiding a surgeon through surgery (Fingas: 1st para). The AR application overlays a virtual representation of a patient’s 3D vessel map (corresponds to the “stored image” (refer to the virtual object of Balan)) along with GUI elements (see right side of the iPad in the Figure) on top of a live video of the patient. The GUI elements correspond to other visual elements related to the procedure as claimed. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above to further include GUI elements as disclosed by Fingas, because this provides additional information/functions that further aid the surgeon during the surgery.

Regarding claim 2, the combined teachings as applied above teaches the system according to claim 1, wherein the capturing device comprises an infra-red camera ("capture device 58 may include an IR CMOS image sensor” (Balan: 0038)). 
Regarding claim 3, the combined teachings as applied above teaches the system according to claim 1, wherein the one or more device identifying elements and the ROI marker comprise infra-red reflective elements (IR retroreflective marker (Balan: 0049)). 

Regarding claim 4, the combined teachings as applied above teaches the system according to claim 1, and comprising a sensor configured to capture an image of the one or more device identifying elements and of the ROI marker so as to enable the system processor to track the device and the ROI (refer to the capture devices disclosed in ¶0038 of Balan). 

Regarding claim 5, the combined teachings as applied above teaches the system according to claim 4, wherein the sensor comprises an infra-red camera ("capture device 58 may include an IR CMOS image sensor” (Balan: 0038)). 

Regarding claim 6, the combined teachings as applied above teaches the system according to claim 1, further comprising an array of pixels (light-transmissive opacity filter 723 (Bar-Zeev: 0083) maybe an LCD (Bar-Zeev: 0050). Note that an LCD comprise of an array of pixels), an opacity of each of the pixels being adjustable by the system processor (adjusting the opacity filter using a “processor” (opacity filter control circuit 100, Bar-Zeev: 0044, 0054) at the pixels corresponding to the ROI such as to real world region is not shown thru the AR overlay (Bar-Zeev: 0080-0081, FIG.4A-5)). 

Regarding claim 8, the combined teachings as applied above teaches the system according to claim 1, wherein the system processor is in the augmented reality assembly which is mounted on the medical professional (HMD includes a processor 146 (Balan: 0025, FIG.1)). 

Claim 9 and 10 are corresponding method claims of claims 1 and 6. The limitations of claims 9 and 10 are substantially similar to the limitations of claims 1 and 6.  Therefore, it has been analyzed and rejected substantially similar to claims 9 and 10.

Claim 12 is similar in scope to claim 2 and 3.

Claim 13 is similar in scope to claim 12. Note that the capture device of Balan (refer to rejection above to claim 2) comprise of a IR CMOS image sensor.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of Bar-Zeev in view Jagga in view of Fingas as applied to claim 6 and 10 above, and further in view of Meier (PGPUB Document No. US 2013/0057581).
Regarding claim 7, the combined teachings as applied above teaches the system according to claim 6, wherein the system processor is configured to occlude at least a portion of the ROI by adjusting the opacity of selected pixels of the array (adjusting the opacity filter at the pixels corresponding to the ROI such as to real world region is not shown thru the AR overlay (Bar-Zeev: 0080-0081, FIG.4A-5)),
The system processor further being configured to overlay an augmented reality portion of a scene viewed by the medical professional on the occluded portion (overlaying virtual object based on the combined teachings above (see rejection for claim 1)). 
However, the combined teachings as applied above does not expressly teach but Meier teaches presenting the image of the ROI so that the image appears mis-aligned with the ROI by up to a predefined misalignment value (Meier teaches the concept of only overlay images when the pose accuracy is within a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to apply the alignment teaching of Meier, because this prevents confusing the AR user when the alignment of the overlay and the ROI is beyond an acceptable margin/threshold.

Claim 11 is similar in scope to claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616